Allowable Subject Matter
Claim(s) 1, 4-10, 12-13, and 15 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to super-resolution image reconstruction. The closest prior art, Liu et al. (US 2019/0138838 A1 – hereinafter “Liu”) shows a similar system which also includes a super-resolution neural network that outputs an image whose resolution is enhanced.  However, Liu fails to disclose “wherein the operation of acquiring and amplifying an image to be processed, and extracting a scaling feature from the amplified image, to obtain a first image to be processed, comprises: acquiring a low-resolution image to be processed, and pre-processing the image to be processed in a pre-processing convolution layer; and sending the pre-processed image to be processed to a scale amplification module, amplifying the image to be processed based on a preset amplification scale, and extracting the scaling feature from the amplified image, to obtain the first image to be processed, and the preset amplification scale is defined as two times, three times, or four times,” as claimed.  These distinct features have been added to the independent claims 1, 10, and 13; therefore, rendering them allowable.  The Supplementary European Search Report dated 02/21/2018, cites “Enhanced Deep Residual Networks for Single Image Super-Resolution” as an X-reference.  This reference does not disclose the amplifying portions of the cited claim limitations above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Ross Varndell/Primary Examiner, Art Unit 2666